Matter of Weinstein v DiBella (2022 NY Slip Op 03120)





Matter of Weinstein v DiBella


2022 NY Slip Op 03120


Decided on May 11, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
ANGELA G. IANNACCI
ROBERT J. MILLER
PAUL WOOTEN, JJ.


2022-01108

[*1]In the Matter of Elizabeth Harding Weinstein, petitioner,
vRobert M. DiBella, etc., et al., respondents. Elizabeth Harding Weinstein, Connecticut, petitioner pro se.


Letitia James, Attorney General, New York, NY (Amy Luo of counsel), for respondents.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondents, Robert M. DiBella and Janet C. Malone, Justices of the Supreme Court, Westchester County, and Anne E. Minihan, Administrative Judge for the Ninth Judicial District, in effect, to unseal certain records in a proceeding entitled Matter of Elizabeth H. W. , commenced in the Supreme Court, Westchester County, under Index No. 31053/21.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought.
BARROS, J.P., IANNACCI, MILLER and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court